Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-22 of U.S. Patent No. 11,124,461. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 24-39 are broader than claims 17-22 of US 11,1245,461, in that the instant claims (other than claim 25) do not require that the organic material provide a predominantly labile carbon product. 
Claims 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,124,461. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of US 11,124,461 recites a torrefied organic material.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-30, 32, 33 and 37-39 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shearer et al ‘672 (US 2015/0128672). No distinction is seen between the method and composition disclosed by Shearer et al ‘672, and that recited in claims 24-30, 32, 33 and 37-39. Shearer et al ‘672 discloses a biochar core made by pyrolysing biomass at temperatures between 300 and 450 C (see Paragraph [0058]), and teaches in Paragraph [0106] that nitrogen and/or phosphorus rich waste materials can be mixed with an organic matter to be pyrolyzed, which then forms a biochar with a selected phosphorus and/or nitrogen availability. The nitrogen and/or phosphorus –rich material would be uniformly distributed through each of the biochar cores in the composition of Shearer et al ‘672, since Shearer et al ‘672 teaches in Paragraph [0106] that the nitrogen and/or phosphorus-rich waste material is “mixed” with the organic matter to be pyrolyzed. The biochar core disclosed by Shearer et al ‘672 would constitute a “solid fertilizer in the form of discreet particles” as recited in applicant’s claims, since the biochar would be in the form of “particles”, and the composition is formed in the same manner as recited in applicant’s claim 24. In any event, it would be obvious to mix nitrogen and/or phosphorus-rich matter with the biomass to be pyrolyzed at temperatures of 300-400 C in the process of Shearer et al ‘672, since Shearer et al ‘672 suggests such combination of elements in the combined disclosures of Paragraphs [0058] and [0106]. Regarding claims 25 and 33, the composition of Shearer et al ‘672 would comprise predominantly labile carbon, since Shearer et al ‘672 teaches in Paragraph [0094] that the biochar can be used as a soil amendment. Regarding claims 26 and 36, the biochar cores of Shearer et al ‘672 would be substantially sterile since they are formed by pyrolyzing biomass at temperatures of 300-400 C. Regarding claim 24, the biochar cores of Shearer et al are considered to be “prills” or “granules”. Regarding claim 28, the biomass in the process of Shearer et al ‘672 would appear to be heated in the absence of oxygen, since Shearer et al ‘672 discloses in Paragraph [0029] that the biomass is heated and/or pyrolyzed in a closed pyrolysis unit. Regarding claim 30, Shearer et al ‘672 discloses that the biomass may be milled. Regarding claim 32, the biochar core formed according to the process of Shearer et al ‘672 would inherently have an average hardness of at least about 2.0 Kg/granule and/or a mean average diameter of about 1 to about 10 mm, since the process for making the biochar core disclosed by Shearer et al ‘672 is substantially identical to that recited in claim 24k. Regarding claim 38, Shearer et al ‘672 disclose in Paragraph [0056] that the pyrolysis time  can be as low as 0.5 minutes. 
Claims 31 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al ‘672 as applied to claim 24 above, and further in view of Martin et al (US 2020/0017418) (with reliance in provisional application No. 62/696125). It would be further obvious from provisional application No. 62/696125 to include 1-10 w/w%  leonardite in the composition of Shearer et al ‘672. One of ordinary skill in the art would be motivated to do so, since it is clear from the paragraph bridging pages 4 and 5 of provisional application No. 62/696125 that biochar and leonardite are typical components of granulated fertilizers.
Claims 31 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al ‘672 as applied to claim 24 above, and further in view of Shulgin  (US 9,656,109). It would be further obvious from Shulgin to include 1-10 w/w% leonardite in the composition of Shearer et al ‘672. One of ordinary skill in the art would be motivated to do so, since Shulgin suggests at col. 6, lines 4-8 that leonardite has an affinity for soil microbiota.
Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al ‘672 in view of Joseph et al (2012/0125064). Shearer et al ‘672 discloses a biochar core made by pyrolysing biomass at temperatures between 300 and 450 C (see Paragraph [0058]), and teaches in Paragraph [0106] that nitrogen and/or phosphorus rich waste materials can be mixed with an organic matter to be pyrolyzed, which then forms a biochar with a selected phosphorus and/or nitrogen availability. The nitrogen and/or phosphorus –rich material would be uniformly distributed through each of the biochar cores in the composition of Shearer et al ‘672, since Shearer et al ‘672 teaches in Paragraph [0106] that the nitrogen and/or phosphorus-rich waste material is “mixed” with the organic matter to be pyrolyzed. The biochar core disclosed by Shearer et al would constitute a “solid fertilizer in the form of discreet particles” as recited in applicant’s claims, since the biochar would be in the form of “particles”, and the composition is formed in the same manner as disclosed in applicant’s specification. In any event, it would be obvious to mix nitrogen and/or phosphorus-rich matter with the biomass to be pyrolyzed at temperatures of 300-400 C in the process of Shearer et al ‘672, since Shearer et al ‘672 suggests such combination of elements in the combined disclosures of Paragraphs [0058] and [0106].  The difference between the biochar core disclosed by Shearer et al ‘672, and that recited in applicant’s claims 40-42, is that Shearer et al ‘672 does not disclose that the biomass should be torrefied. Joseph et al disclose a method for forming a biochar complex by torrefying biomass at temperatures of 250-290 C. (See Paragraphs [0134] and [0138].) It would be obvious from Joseph et al to torrefy the biomass in the process of Shearer et al ‘672. One of ordinary skill in the art would be motivated to do so, since the processes of Shearer et al ‘672 and Joseph et al are analogous in that both entail heating biomass at temperatures of 250-290 C to form biochar-containing compositions, and one  would appreciate that the torrefaction at temperatures of about 290 C as disclosed in Paragraph [0138] of Joseph et al would be suitable as the slow pyrolysis step disclosed in Paragraph [0058] of Shearer et al ‘672. Regarding claim 42, it would be obvious to carry out the torrefaction of Joseph et al for less than 30 minutes, since Joseph et al disclose in Paragraph [0138] that in general, the higher the temperature used in the torrefier, the shorter the residence time required. 
Claim 43  is rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al ‘672 in view of Joseph et al, as applied to claim 40 above, and further in view of Martin et al (US 2020/0017418) (with reliance in corresponding provisional application No. 62/696125). It would be further obvious from provisional application No. 62/696125 to include 1-10 w/w%  leonardite in the composition of Shearer et al ‘672. One of ordinary skill in the art would be motivated to do so, since it is clear from the paragraph bridging pages 4 and 5 of provisional application No. 62/696125 that biochar and leonardite are typical components of granulated fertilizers.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al ‘672 in view of Joseph et al, as applied to claim 40 above, and further in view of Shulgin.  It would be further obvious from Shulgin to include 1-10 w/w% leonardite in the composition of Shearer et al ‘672. One of ordinary skill in the art would be motivated to do so, since Shulgin suggests at col. 6, lines 4-8 that leonardite has an affinity for soil microbiota.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is no antecedent basis for “the bionder”.


Arioli et al is made of record for disclosing in paragraph [0004] that seaweed extracts are also called biostimulants.
Chaudhry is made of record for disclosing a multifunctional organic fertilizer composition which is useful as a biostimulant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272- 3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736                                                                                                                                                                                           



 .